NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                               Electronically Filed
                                               Intermediate Court of Appeals
                                               CAAP-XX-XXXXXXX
                                               26-MAY-2020
                                               07:49 AM
                            NO. CAAP-XX-XXXXXXX

                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I


                STATE OF HAWAI#I, Plaintiff-Appellee, v.
                   ZHI JUN LIAO, Defendant-Appellant

          APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                      (CASE NO. 1-DCW-XX-XXXXXXX)

                       SUMMARY DISPOSITION ORDER
            (By: Ginoza, C.J., and Chan and Wadsworth, JJ.)

             Defendant-Appellant Zhi Jun Liao (Liao) appeals from
the Notices of Entry of Judgment and/or Order, filed on
February 7, 2019, in the District Court of the First Circuit,
Honolulu Division (District Court).1/
          Following a bench trial, Liao was convicted of two
counts of Assault in the Third Degree, as a misdemeanor, in
violation of Hawaii Revised Statutes (HRS) § 707-712(1)(a)
(2014).2/ On appeal, Liao contends there was insufficient
evidence to support his conviction.
          Upon careful review of the record and the briefs
submitted by the parties and having given due consideration to


     1/
             The Honorable Michelle Comeau presided.
     2/
             HRS § 707-712 states:
                   Assault in the third degree. (1) A person commits
             the offense of assault in the third degree if the person:

                   (a)   Intentionally, knowingly, or recklessly causes
                         bodily injury to another person; or

                   (b)   Negligently causes bodily injury to another
                         person with a dangerous instrument.

                   (2) Assault in the third degree is a misdemeanor
             unless committed in a fight or scuffle entered into by
             mutual consent, in which case it is a petty misdemeanor.
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

the arguments advanced and the issues raised by the parties, we
resolve Liao's point of error as follows:
          Sufficient evidence to support a conviction requires
substantial evidence as to every material element of the offense
charged. State v. Grace, 107 Hawai#i 133, 139, 111 P.3d 28, 34
(App. 2005) (quoting State v. Ferrer, 95 Hawai#i 409, 422, 23
P.3d 744, 757 (App. 2001)). Substantial evidence is "credible
evidence which is of sufficient quality and probative value to
enable a person of reasonable caution to support a conclusion."
Id. The evidence must be "viewed in the light most favorable to
the prosecution and in full recognition of the province of the
trier of fact," who must "determine credibility, weigh the
evidence, and draw justifiable inferences of fact." Id.
          At trial, complaining witness Su Yeon Ahn (Ahn)
testified that she was working at "VIP" in Honolulu on
February 16, 2018, at around 10:30 p.m., when Liao and two other
men came in. After one of the men was asked to smoke outside and
a fourth man came in, "one skinny guy" (who was not Liao) threw a
chair. Ahn was standing with her friend, Hyun Joo Baek (Baek),
who is also a complaining witness, when the chair was thrown
toward them and they "split." Ahn testified that Liao and others
pushed her; she fell backwards and "felt pain." While Ahn was
down, Liao and others hit and struck her, which "was painful."
She did not give Liao permission to hit her. Ahn testified that
some of the men also hit Baek, but Ahn "was not able to see"
whether Liao hit Baek.
          Baek testified that she also was working at VIP on
February 16, 2019, at about 10:30 p.m. She recounted the same
incident and identified Liao as one of three or four people who
were hitting her while she attempted to block the blows. Baek
stated that it hurt when she got hit, and her "whole body was
aching" the next day. Baek did not give Liao permission to hit
her.
          The District Court found the testimony of Ahn and Baek
to be credible. Based on that testimony, as well as Liao's
conduct and the inferences drawn from all of the circumstances,
the District Court ruled that the State had proved beyond a

                                  2
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

reasonable doubt that Liao intended to and did cause bodily
injury to Ahn and Baek.
          On appeal, Liao argues that the testimonies of Ahn and
Baek were riddled with inconsistences and contradictions. We
decline, however, to pass upon issues regarding the credibility
of witnesses and the weight of the evidence, which are within the
province of the trier of fact – here, the District Court. See
State v. Stocker, 90 Hawai#i 85, 90, 976 P.2d 399, 404 (1999)
(quoting State v. Lee, 90 Hawai#i 130, 134, 976 P.2d 444, 448
(App. 1999)).
          Upon review of the record, we conclude there was
substantial evidence that Liao pushed and hit Ahn, and hit Baek,
causing bodily injury to each of them.3/ We further conclude
that based on Liao's acts and the inferences fairly drawn from
all of the circumstances, the District Court could reasonably
have inferred that Liao intended his conduct to cause bodily
injury to Ahn and Baek. See Stocker, 90 Hawai#i at 92, 976 P.2d
at 406 (quoting State v Mitsuda, 86 Hawai#i 37, 44, 947 P.2d 349,
356 (1997)). Accordingly, on this record, the evidence was
sufficient to support Liao's conviction on both counts of Assault
in the Third Degree.
          Therefore, IT IS HEREBY ORDERED that the Notices of
Entry of Judgment and/or Order, filed on February 7, 2019, in the
District Court of the First Circuit, Honolulu Division, are
affirmed.
          DATED: Honolulu, Hawai#i, May 26, 2020.

On the briefs:
                                          /s/ Lisa M. Ginoza
Jonathan Burge                            Chief Judge
for Defendant-Appellant.

Loren J. Thomas,                          /s/ Derrick H.M. Chan
Deputy Prosecuting Attorney,              Associate Judge
City & County of Honolulu,
for Plaintiff-Appellee.
                                          /s/ Clyde J. Wadsworth
                                          Associate Judge


      3/
            "'Bodily injury' means physical pain, illness, or any impairment
of physical condition." HRS § 707-700 (2014).

                                      3